Citation Nr: 0028073	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  97-33 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel



INTRODUCTION

The veteran had active naval service from May 1943 to 
November 1945.

This appeal arises from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which granted the veteran's claim for 
service connection for PTSD and assigned an initial 50 
percent rating effective from October 26, 1992.  The veteran 
has appealed the initial evaluation assigned.

The appeal was before the Board previously in January 1999, 
at which time it was remanded to the RO for consideration of 
new evidence submitted by the veteran but not previously 
reviewed by the agency of original jurisdiction.  Subsequent 
to the remand, additional evidence has been obtained and 
reviewed by the RO, which continued the 50 percent rating.  
The claims file has now been returned to the Board for 
further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO.

2.  The veteran's PTSD symptomatology is manifested by no 
more than considerable impairment in his ability to establish 
or maintain effective or favorable relationships with people 
and no more than considerable industrial impairment from 
reduced reliability, flexibility and efficiency by reason of 
psychoneurotic symptoms; there is no objective evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood; there is no objective evidence of current 
or chronic suicidal ideation, impaired impulse control, 
obsessional rituals, illogical or obscure speech, spatial 
disorientation, flattened aspect, impairment of memory, or 
neglect of personal appearance and hygiene.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met, either on the effective 
date of the veteran's service connection for PTSD or at any 
later time. 38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.126, 4.130 (1996 and 
1999); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to a rating in excess of 
50 percent for his service-connected PTSD.  As noted in the 
introduction, this is an original claim placed in appellate 
status by a notice of disagreement (NOD) taking exception 
with the initial rating award.  Accordingly, it must be 
deemed "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a), and VA's duty to assist arises.  See Fenderson v. 
West, 12 Vet.App. 119, 127 (U. S. Vet. App. Jan. 20, 1999) 
(applying duty to assist under 38 U.S.C.A. § 5107(a) to 
initial rating claims); cf. Caffrey v. Brown, 6 Vet.App. 377, 
381 (1994) (increased rating claims).  Under these 
circumstances, VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the 
veteran's disability from the effective date of service 
connection, October 1992, through the present.  Fenderson, 12 
Vet.App. at 125-127, citing Goss v. Brown, 9 Vet.App. 109, 
114 (1996); Floyd v. Brown, 9 Vet.App. 88, 98 (1996); Green 
v. Derwinski, 1 Vet.App. 121, 124 (1991).  This obligation 
was satisfied by providing a VA psychiatric examination in 
March 1997, and by securing all treatment reports subsequent 
to this examination, and the Board is satisfied that the 
relevant facts have been properly and sufficiently developed.

When determining disability ratings, VA must apply the 
criteria set forth in the Schedule for Rating Disabilities, 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The Board must 
consider the history of the veteran's disability, 
particularly when reviewing an initial rating such as this, 
as well as its current clinical manifestations and the 
overall effect that the disability has on the earning 
capacity of the veteran.  See 38 C.F.R. §§ 4.2.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The age of the veteran may 
not be considered as a factor in evaluating service-connected 
disability.  38 C.F.R. § 4.19.

Under the criteria for evaluating PTSD disability currently 
in effect (contained in 38 C.F.R. § 4.130, DC 9411), a 50 
percent rating is appropriate where there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory or stereotyped speech, panic attacks more than 
once a week, difficulty in understanding complex commands, 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks), 
impaired judgment, impaired abstract thinking, disturbances 
of motivation and mood, difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted where there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting), inability to maintain effective relationships.  
Finally, a 100 percent rating is appropriate where there is 
total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting one's self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, memory loss for names of 
close relatives, one's own occupation or one's own name.

The Board must also consider rating criteria which were 
effective at the time the veteran's claim for service 
connection for PTSD was filed in October 1992.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where the law or 
regulations governing a claim change after the claim has been 
filed, but before the appeal process has been concluded, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary).  Prior to November 7, 
1996, PTSD was evaluated using criteria from the general 
rating formula for psychoneurotic disorders.  38 C.F.R. 
§ 4.132, DC 9411 (1996).  Under this formula a 50 percent 
rating was appropriate where the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired and, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  Where the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired and psychoneurotic symptoms were of such severity 
and persistence that there was severe impairment in the 
ability to obtain or retain employment, a 70 percent rating 
was appropriate.  A 100 percent disability rating was 
assigned: (1) where the attitudes of all contacts except the 
most intimate were so adversely affected as to result in 
virtual isolation in the community, (2) where there existed 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, or (3) where the individual was demonstrably 
unable to obtain or retain employment.  Each of the above 
three criteria provided an independent basis for granting a 
100 percent schedular evaluation for PTSD.  See Johnson v. 
Brown, 7 Vet. App. 95, 97, 99 (1994).

The Board has reviewed the veteran's private and VA medical 
records from the 1990's including March 1993 and March 1997 
VA psychiatric examinations.  In the aggregate, they present 
a rather consistent picture of the veteran's PTSD symptoms.  
These include panic attacks which appear to occur on average 
monthly (though not necessarily with monthly regularity), 
difficulty sleeping and occasional nightmares, and depressed 
thoughts and anxiety.  He also suffers from hyperventilation, 
although a July 1998 treatment note appears to indicate that 
this is due to physical, rather than psychiatric causes.

The veteran's March 1993 psychiatric examination, conducted 
at the Bath VAMC, noted complaints of depressed thoughts, 
anxiety, sleep difficulties intrusive thoughts and 
nightmares.  He was spontaneous and responsive during the 
examination, though he became tearful on occasion.  The 
examiner found no evidence of a major thought disorder and 
described the veteran's judgment as fair.  The examiner's 
diagnosis at this time was dysthymic disorder and alcohol 
dependence, with PTSD "features" noted, but not sufficient 
to make a diagnosis.  A Global Assessment of Functioning 
(GAF) scale score of 60 was assigned, indicating the 
examiner's opinion that the veteran's psychiatric symptoms 
would cause moderate difficulties in social or occupational 
functioning, such as few friends, or conflicts with peers or 
co-workers.  See American Psychiatric Association, Diagnostic 
and Statistical Manual of Mental Disorders 44-47 (4th Ed. 
1994) (DSM-IV).  GAF scores are intended to reflect the 
clinician's judgment of the individual's overall level of 
functioning due solely to psychological factors, and are not 
to consider "physical (or environmental) limitations."  Id.

The veteran's March 1997 psychiatric examination was 
performed by Albert Chen, M.D., of Elmira, New York.  Dr. 
Chen reviewed the veteran's military and post-service history 
and noted the veteran to be high strung, nervous and tense, 
with noticeable anxiety.  There was some hyperventilation at 
the outset of the examination, although the veteran became 
more at ease as it progressed.  He was hyper-vigilant 
throughout the interview.  The examiner reported no signs 
suggesting delusions, thought disorder or hallucinations, but 
reported that the veteran's affect was "somewhat 
constricted."  The veteran reportedly demonstrated good 
capacity for impulse control.  He was able to focus his 
attention for up to 30 minutes, after which time he stated 
that he easily became edgy and restless.  The veteran also 
reported that he did not handle pressure well and was 
disorganized.  The examiner diagnosed PTSD with features of 
dysthymic disorder and panic attacks, as well as generalized 
anxiety disorder.  He assigned a GAF of 55, which was 
slightly lower, but within the same range (moderate 
difficulties in social or occupational functioning) as the 
assessment given in March 1993.  The examiner advised that 
the veteran's symptoms had impaired his social and 
occupational capacity, but did not indicate to what extent or 
offer an opinion as to his employability.

A September 1997 note prepared by a psychologist at the Bath 
VAMC indicates that the veteran was then suffering 
"persistent vivid and intrusive recollections of combat 
stressors" and slept poorly and was extremely tired during 
the day as a result.  The psychologist stated his opinion 
that the veteran "is not able to establish or maintain 
gainful employment because of the severity of the combat-
related PTSD symptomatology."  However, he did not explain 
this opinion further, or indicate which symptoms would 
preclude the veteran from working (as opposed to working with 
diminished efficiency or capacity).  Since the opinion "sits 
by itself, unsupported and unexplained," the Board will not 
afford it substantial weight.  Cf. Bloom v. West, 12 Vet.App. 
185, 187 (1999) (regarding need for clinical data or other 
rationale to support medical opinions in the context of a 
claim for service connection).  The Board also notes that 
this opinion appears to be the sole opinion which suggests 
that the veteran's PTSD renders him unemployable in an 
otherwise extensive record of treatment and examination.

In March 1998, the veteran was somewhat suicidal and was seen 
by a staff psychologist at the Bath, New York, VA Medical 
Center (VAMC).  The veteran stated that he was depressed, 
that his wife of 52 years had died the prior year (in 
December 1997) and that he was having problems with a 
relationship with a new "girlfriend."  He was allowed to 
"vent" and he was released upon his request later that 
evening contrary to his psychiatrist's recommendation.  An 
examining psychologist indicated that he did not appear 
clinically depressed.

In evaluating the veteran's rating under the criteria 
currently in effect, the Board finds that the evidence does 
not support assignment of an initial rating in excess of 50 
percent at any time since the RO's grant of service 
connection became effective, in October 1992.  The objective 
evidence of record does not support a finding of occupational 
and social impairment, with deficiencies in most areas.  The 
veteran's social functioning appears to be essentially 
unimpaired, and while there is evidence of sleep impairment, 
loss of concentration regular panic attacks which could cause 
difficulty from time to time in adapting to stressful 
circumstances (including work or a work-like setting), there 
is no indication that any of the other symptoms identified in 
the criteria for a 70 percent rating are present.  The 
veteran's social life appear to be active and essentially 
normal.  The Board concludes that the evidence more nearly 
approximates the criteria for the currently assigned 50 
percent rating.

In looking at the pre-November 1996 disability criteria, the 
veteran's ability to establish and maintain effective 
relationships does not appear significantly impaired, and 
none of his psychoneurotic symptoms appear to be of 
sufficient severity or persistence to severely impair his 
ability to obtain or retain employment. The veteran has been 
unemployed since 1966, receiving Social Security Disability 
Income (SSDI), but on the basis of physical rather than 
psychiatric impairment.  A February 1967 SSA disability 
determination noted "a psychiatric overlay causing crying 
spells, tension, severe headaches and periods of weakness," 
but clearly stated that the veteran's "disability is based 
on the back injury and pack pain which caused him to stop 
working in 3/65."  VA and private treatment records since 
1991 show that the veteran enjoys a good relationship with 
other family members, is active in the community, and does 
not appear to have problems meeting other people or 
sustaining relationships.  Accordingly, a higher initial 
rating of 70 percent rating is not warranted.

Finally, when evaluating a rating claim (initial or 
increased), the Board may affirm an RO's conclusion that a 
claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
it may reach such a conclusion on its own.  See Floyd v. 
Brown, 8 Vet.App. 88, 96 (1996); Bagwell v. Brown, 9 Vet.App. 
337, 338-339 (1996).  In the present case, the Board notes 
that there has been no assertion or showing that the 
veteran's PTSD has caused marked interference with employment 
(beyond that contemplated by the rating schedule) or 
necessitated any periods of hospitalization.  In the absence 
of such factors, the Board finds that the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards" and need not remand this matter 
to the RO for consideration.  See Bagwell, 9 Vet.App. at 338-
339; Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

An initial rating in excess of 50 percent for PTSD is denied.



		
	STEVEN L. COHN
	Veterans Law Judge
	Board of Veterans' Appeals



 

